Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The amendments and arguments filed on 11/18/2021 are acknowledged and have been fully considered.  Claims 1-6, 10-14, 16-26 are now pending.  Claims 7 and 15 are canceled; claims 1-5 and 8-14 are amended; claim 26 is withdrawn; claims 16-26 are new.
Claims 1-6, 10-14, and 16-25 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 reads “wherein the additive is”. Examiner suggests to amend the claim language to “the at least one additive” to keep consistent with the language of the claims and avoid any future issues with indefinite language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 9-12, 17, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4, 10, 21-22 recite the limitation "formula (I)" or “formula”.  There is insufficient antecedent basis for this limitation in the claim as they depend from claim 1, however with the amendments of 11/18/2021, there is no mention of a formula. For purposes of search and consideration, these claims have been understood to directed towards the active compounds listed in claim 1.
Claim 6 recites the limitation of “n is an integer" and “R1 is …-ONO2”.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 6 will be interpreted as met by any of the active compounds recited by claim 1.
Claim 11 recites the limitation of “consisting essentially of the active compound, an edible oil and a carrier”, however also depends on claim 1. Claim 1 recites the use of at least 30 wt.-% of gluten as well. It is not clear if the compressed tablet of claim 11 is meant to exclude the gluten of claim 1 or if the gluten is included in the compressed tablet. One with ordinary skill in the art would not understand the 
Claim 12 recites “wherein the powderous formulation consists essentially of 5 to 20 wt.% of the active compound, 20 to 50 wt.% of propyleneglycol and 30 to 60 wt.% of silica”, however also depends on claim 1. Claim 1 recites the use of at least 30 wt.-% of gluten as well. It is not clear if the compressed tablet of claim 12 is meant to exclude the gluten of claim 1 or if the gluten is included in the compressed tablet. One with ordinary skill in the art would not understand the metes and bounds of the claim as written, thus the claim is indefinite. For purposes of search and examination, the claim is understood as “The compressed tablet according to claim 11, wherein the powderous formulation consists essentially of 5 to 20 wt.% of the active compound, 20 to 50 wt.% of propyleneglycol and 30 to 60 wt.% of silica, and gluten.”
Claim 17 recites the limitation "R8" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 17 will be interpreted as met by any of the active compounds recited by claim 1.
Claim 23 recites the limitation "wheat gluten" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For search and examination, the claim is understood as “wherein the gluten is vital wheat gluten”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 fails to further limit the subject matter of the claim upon which it depends, as it depends on itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-11, 13, 16-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20150376113 A1 (Duval, 2015) in view of US PGPUB 20090011019 A1 (Jahagirdar, 2009).

In regards to claims 1, 4, 10-11, 16, and 21-22, Duval teaches that 3-nitrooxypropanol (see Duval, paragraph 0022) is used to reduce the production of methane and/or improve the animal performance by administering the compound to the animal with the feed (see Duval, abstract). Duval also teaches that 1, 4-is-nitrooxybutane and 1,4-bis-nitroxypentane are used in the same way (see prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claims 6 and 17, Duval teaches 3-nitrooxypropanol, 1, 4-is-nitrooxybutane, and 1,4-bis-nitroxypentane are used as actives.  Note the interpretation of the claim set forth above in the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
In regards to claims 8-10 and 24-25, Duval teaches that the composition comprises a vitamin or mineral premix (see Duval, paragraph 0041) as well as proteins such as soya bean meal, meat and bone meal, among others (see Duval, paragraph 0043). Duval teaches that the composition comprises a crude protein content of 50 to 800 g/kg feed, which corresponds to about 5 to 80 wt.-% of the composition. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Duval is silent on the use of gluten or water and is silent on the composition being a compressed tablet. 

In regards to claims 1, Jahagirdar teaches a pharmaceutical composition that is in the form of powders, tablets, pellets, (see Jahagirdar, paragraph 0064), specifically compressed tablets (see Jahagirdar, paragraph 0088) comprising a pharmaceutical active (see Jahagirdar, paragraph 0022) and gluten (see Jahagirdar, paragraph 0035). 
prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claims 8-10 and 24-25, Jahagirdar teaches that the composition comprises a binder, such as poly propylene glycol or polyethylene oxide (see Jahagirdar, paragraph 0055), which is used in varying amounts such as 10 w/w% (see Jahagirdar, paragraph 0085) and 20 w/w% (see Jahagirdar, paragraph 0087). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Jahagirdar teaches the use of water in the composition to QS, which in examples 1 and 3, is 0 w/w% (see Jahagirdar, paragraphs 0085 and 0089). MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 11, Jahagirdar teaches the use of silicon dioxide (see Jahagirdar, paragraph 0059), maltodextrin (see Jahagirdar, paragraph 0057), and cyclodextrine (see Jahagirdar, paragraph 0060), which are listed as suitable carriers in the specification as filed (see Page 3, lines 26-30 of instant specification as filed). Jahagirdar teaches that the composition comprises a binder, such as poly 
In regards to claim 13, Jahagirdar teaches the use of a coating (see Jahagirdar, paragraphs 0046-0047).

It would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Duval and Jahagirdar to formulate a coated compressed tablet comprising from about 0.0001 to 1 wt.-% of 3-nitrooxypropanol, from 40 to 97.72 wt.-% of gluten, at least 10% poly propylene glycol, and 0% water as Jahagirdar teaches a wide range of pharmaceutical actives that can be used with in the composition and that the goal of the composition is to increase the residence time of the active in the gastrointestinal tract (see Jahagirdar, paragraph 0020). This is particularly useful to the invention of Duval, as 3-nitrooxypropanol is used to reduce the methane production from the digestive activities of ruminants (see Duval, paragraph 0012). One with ordinary skill in the art would be motivated to combine the 3-nitrooxypropanol of Duval with the compressed tablet of Jahagirdar according to the known methods of formulating a compressed tablet (see Jahagirdar, paragraph 0088) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
Further, in regards to claim 1, as the combination of teachings of Duval and Jahagirdar would yield an compressed tablet as instantly claimed, the properties, such as staying intact in water after 24 hours would be present since physical properties are not separable from the products themselves. As the prior art renders obvious the instant composition, a person of ordinary skill in the art would reasonably expect the same composition to have the same properties as instantly claimed.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20150376113 A1 (Duval, 2015) in view of US PGPUB 20090011019 A1 (Jahagirdar, 2009) as applied to claims 1, 3-4, 6-11, and 13 above, and further in view of “The effects of feeding 3-nitrooxypropanol on methane emissions and productivity of Holstein cows in mid lactation” (Haisan, 2014).
	
	The teachings of Duval and Jahagirdar have been described supra. 

	The combination of Duval and Jahagirdar is silent on the compound of formula I being absorbed on a carrier or using the silica in the amount of 30-60 wt.-%.

Haisan teaches that the 3-nitroxypropanol is fed to cows on silicon dioxide (see Haisan, abstract). Further, Haisan teaches that 2,500 mg/d of 3-nitrooxypropanol (fed as 25 g of 10% 3-nitrooxypropanol on silicon dioxide) was fed to the cows (see Haisan, abstract). This would mean that 250g of 10% 3-nitrooxypropanol/silicon dioxide was given to the cows, after being mixed with 80 g of ground barley grain, 50 g of wet molasses, and 40 g of canola oil, for a total weight of 420 g (see Haisan, page 3111, column 2, paragraph 2), with the silicon dioxide making up 225 g, which is about 53 wt.% of the total. Further, with 3-nitrooxypropanol being 25 g of the total 420 g, the amount is about 6%. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

	In regards to claims 2 and 12, it would be obvious to one with ordinary skill at the time of the effective filing date to combine the teachings of Duval, Jahagirdar, and Haisan to use about 6-% 3-.

Claims 5, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20150376113 A1 (Duval, 2015) in view of US PGPUB 20090011019 A1 (Jahagirdar, 2009) as applied to claims 1, 3-4, 6-11, and 13 above, and further in view of US 3925343 (Hampton, 1975).

The teachings of Duval and Jahagirdar have been described supra. 

	The combination of Duval and Jahagirdar is silent on the compressed tablet comprising wheat gluten or vital wheat gluten. 

	In regards to claims 5 and 23, Hampton teaches that vital wheat gluten is used as a binder or diluent in pharmaceutical tablet formulations (see Hampton, column 1, lines 43-58). 

.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 20150376113 A1 (Duval, 2015) in view of US PGPUB 20090011019 A1 (Jahagirdar, 2009) as applied to claims 1, 3-4, 6-11, and 13 above, and further in view of US PGPUB 20060127480 A1 (Tobyn, 2006).

The teachings of Duval and Jahagirdar have been described supra. 

	The combination of Duval and Jahagirdar is silent on the compressed tablet comprising a coating consisting of glycerine monostearate, carnauba wax, candelilla wax, sugarcane wax, palmitic acid, stearic acid, hydrogenated cottonseed oil, hydrogenated palm oil, hydrogenated rapeseed oil, and mixtures thereof.

Tobyn teaches a pharmaceutical composition in the form a compressed tablet (see Tobyn, paragraph 0002) with a coating of carnauba wax (see Tobyn, paragraph 0144). 

.

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 112
	In regards to that argument that the issues identified with claims 11 and 12 have been resolved, examiner would like to point out that it is not clear if the compressed tablet of claim 11 is meant to exclude the gluten of claim 1 or if the gluten is included in the compressed tablet. One with ordinary skill in the art would not understand the metes and bounds of the claim as written, thus the claim is indefinite.

Claim Rejections - 35 USC § 103
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Jahagirdar teaches a wide range of pharmaceutical actives that can be used with in the composition and that the goal of the composition is to increase the residence time of the active in the gastrointestinal tract (see Jahagirdar, paragraph 0020). This is particularly useful to the invention of Duval, as 3-nitrooxypropanol is used to reduce the methane production from the digestive activities of ruminants (see Duval, paragraph 0012). One with ordinary skill in the art would be motivated to combine the 3-nitrooxypropanol of Duval with the compressed tablet of Jahagirdar according to the known methods of formulating a compressed tablet (see Jahagirdar, paragraph 0088) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Applicant is reminded that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  In the instant case, with the data presented in Tables 1 and 2 of the instant specification as filed, it has not been established at the results are unexpected. First, the limitations of the claim recite that the active ingredient is in the amount of at least 0.01 wt-%. The data presented is with only 10 wt.% of the active. Further, the claims limit the active ingredient to multiple actives (i.e. 3-nitrooxypropanol, 9-nitrooxynonanol…1,5-bis-nitrooxypentane, see instant claim 1), however the data presented in the specification uses only 3-nitrooxypropanol. 

Third, applicant argues that the tablet is intact and is not disintegrating, however the data shows that the active is being released. From the figures, the shape of the tablet is intact, however the definition of disintegrating is “to break or decompose into constituent elements, parts, or small particles” which is what is happening if the active compound is released. Finally, from the data of table 2, it looks like the gluten delays the release of the active compound. Jahagirdar teaches that the goal of the composition is to increase the residence time of the 

In regards to applicant’s argument that Jahagirdar only discloses the use of gluten as a mucoadhesive, examiner would like to point out that the prior art renders obvious the instant composition.  A person of ordinary skill in the art would reasonably expect the same composition to have the same properties as instantly claimed. Further, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)

In regards to applicant’s argument that there is a large number of mucoadhesive listed and that the components are being cherry picked, examiner points out that “The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” One with ordinary skill in the art would be able to understand and use the mucoadhesive listed through reasonable experimentation.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Jahagirdar teaches a wide range of pharmaceutical actives that can be used with in the composition and that the goal of the composition is to increase the residence time of the active in the gastrointestinal tract (see Jahagirdar, paragraph 0020). This is particularly useful to the invention of Duval, as 3-nitrooxypropanol is used to reduce the methane production from the digestive activities of ruminants (see Duval, paragraph 0012). One with ordinary skill in the art would be motivated to combine the 3-nitrooxypropanol of Duval with the compressed tablet of Jahagirdar according to the known methods of formulating a compressed tablet (see Jahagirdar, paragraph 0088) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

In regards to applicant’s point that Jahagirdar discloses multiple levels of use of the mucoadhesive,  examiner points out that in Formula 4, both xanthum gum and microcrystalline cellulose (MCC) (see Jahagirdar, paragraph 0140) are used in the amount of 48.86%. Thus, it would In regards to claims 1, 3, 10, and 18-20, MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/A.A.A./Examiner, Art Unit 1611                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611